         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 1 of 19


Attorney or Party Name, Address, Telephone & FAX Numbers, State Bar          FOR COURT USE ONLY
Number & Email Address
M. Erik Clark 188693
Borowitz & Clark, LLP
100 N. Barranca Street, Suite 250
West Covina, CA 91791-1600
(626) 332-8600 Fax: (626) 332-8644
188693 CA
ecf@blclaw.com




    Debtor appearing without attorney
    Attorney for Debtor

                                               UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

List all names (including trade names) used by Debtor within                 CASE NUMBER: 8:20-bk-12887-MW
the last 8 years.
In re:                                                                       CHAPTER 13
   Guillermo Torres Cabrera                                                                      CHAPTER 13 PLAN
                                                                                                     Original
   Angelica M. Cabrera                                                                               1st Amended*
                                                                                                     2nd Amended*
                                                                                                              Amended*

                                                                                  *list below which sections have been changed:

                                                                                         [FRBP 3015(b); LBR 3015-1]
                                                                             11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                             Date:      November 17, 2020
                                                                             Time:      9:00AM
                                                                             Address: VIDEO CONFERENCE


                                                                           PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                           Date:    December 9, 2020
                                                                           Time:    2:00PM
                                                                           Address: 411 W. Fourth Street, Crtrm 6C
                                                                Debtor(s).          Santa Ana, CA 92701

         “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
   “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible, in your situation. A Plan that does not comply with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if
you have one. If you do not have an attorney, you may wish to consult one.


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 1                                   F3015-1.01.CHAPTER13.PLAN
           Case 8:20-bk-12887-MW                 Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 2 of 19


TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).

Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as “Not Included,” if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

     1.1     Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
             and/or Section IV (11 U.S.C. § 506(a) and (d)):
               Included        Not included

     1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
             IV (11 U.S.C. § 522(f)):
                Included        Not included

     1.3     Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
             pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
             term of 60 months:
                Included       Not included

    1.4      Other Nonstandard Plan provisions, set out in Section IV:
               Included      Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

    A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
       date falls on the 29th, 30th, or 31st day of the month, payment is due on the 1st day of the following month (LBR
       3015-1(k)(1)(A)).

           Payments by Debtor of:
           $ 594.00                    per month for months 1                     through     36            totaling $ 21,384.00             .
           For a total plan length of 36 months totaling $21,384.00.

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 2                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 3 of 19


    B. Nonpriority unsecured claims.

         The total amount of estimated non-priority unsecured claims is $100,049.00.

         1. Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
            unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
            below. If both options below are checked, the option providing the largest payment will be effective.

               a.    "Percentage" plan: 2% of the total amount of these claims, for an estimated total payment of $1,991.65.

               b.     "Residual" plan: The remaining funds, after disbursements have been made to all other creditors
                      provided for in this Plan, estimated to pay a total of $1,991.65 and 2% to claims in Class 5. The amount
                      distributed to Class 5 claims may be less than the amount specified here depending on the amount of
                      secured and priority claims allowed.

         2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
            unsecured claims will be made in at least the greater of the following amounts:

               (a) the sum of $0.00, representing the liquidation value of the estate in a hypothetical Chapter 7 case under 11
                  U.S.C. § 1325(a)(4), or

               (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of $                               ,
                    representing all disposable income payable for 60 months under the means test.

    C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
       the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
       unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
       received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
       refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee
       or directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
       payments stated in Section I.A., above. The refunds are pledged to the plan in addition to the amounts stated in
       Section I.A. and can be used by the Chapter 13 Trustee to increase the percentage paid to general unsecured
       creditors without further order of the Bankruptcy Court.

    D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the
       Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice
       is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
       FRBP3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.

    E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
       secured by personal property where such security interest is attributable to the purchase of such property and
       preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
       in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease
       payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

         Creditor/Lessor Name                Collateral Description                Last 4 Digits of Account #                 Amount
-NONE-

         Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the
         date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
         and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection
         payment or preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as
         practicable after the payment is received and posted to the Chapter 13 Trustee’s account. The Chapter 13
         Trustee will collect his or her statutory fee on all receipts made for preconfirmation adequate protection payments
         or preconfirmation lease payments.

    F. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 3                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 4 of 19

         ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

    G. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open
       court.

    H. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
       appropriate taxing authorities.

    I.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
         after the date of the filing of the bankruptcy petition.

    J.   If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien until the Plan confirmation order is entered.

    K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property
       that secures claims paid under the Plan.

Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

    Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of
    claims as follows:

    A. ORDER OF PAYMENT OF CLAIMS:


         1st     If there are Domestic Support Obligations, the order of priority will be:

                      (a) Domestic Support Obligations and the Chapter 13 Trustee’s fee not exceeding the amount accrued
                         on Plan Payments made to date;

                      (b) Administrative expenses (Class 1(a)) until paid in full;

                 If there are no Domestic Support Obligations, the order of priority will be:

                      (a) The Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan Payments made to date;

                      (b) Administrative expenses (Class 1(a)) until paid in full.

         2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full
             except as otherwise provided in this Plan..

         3rd     Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                 will be made on nonpriority unsecured claims until all the above administrative, secured and priority claims
                 have been paid in full unless otherwise provided in this Plan.

    B. CLASSIFICATION AND TREATMENT OF CLAIMS:




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 4                                   F3015-1.01.CHAPTER13.PLAN
          Case 8:20-bk-12887-MW                  Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 5 of 19


                                                                  CLASS 1


                     ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in full
must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
allowed administrative expense, controls over any contrary amount listed below.

                                                  AMOUNT OF                  INTEREST                             TOTAL
                 CATEGORY
                                                PRIORITY CLAIM               RATE, if any                        PAYMENT

a. Administrative Expenses

(1)     Chapter 13 Trustee’s Fee – estimated at 11% of all payments to be made to all classes through this Plan.

(2)     Attorney’s Fees                                     $4,000.00                                                              $4,000.00

(3)     Chapter 7 Trustee’s Fees


(4)     Other

(5)     Other

b. Other Priority Claims

(1)     Internal Revenue Service                            $2,694.00             0%                                               $2,694.00

(2)     Franchise Tax Board                                 $2,689.00             0%                                               $2,689.00

(3)     Domestic Support Obligation

(            )      Other

c.      Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
        Plan pursuant to §1322(a)(4) (this provision requires that payments in Part 2 Section I.A. be for a term of 60
        months)

        (specify creditor name):




     See attachment for additional claims in Class 1.


                                                                  CLASS 2


                 CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE
                    ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
Check one.

         None. If "None" is checked, the rest of this form for Class 2 need not be completed.


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 5                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 6 of 19

        Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
       with any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless
       otherwise ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by
       Debtor, as specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through
       disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.

       The arrearage amount stated on a proof of claim controls over any contrary amount listed below.

                                                                                                                               POST-
                                LAST 4                                ESTIMATED
                                                 AMOUNT OF                      ESTIMATED                                    PETITION
       NAME OF                 DIGITS OF                    INTEREST   MONTHLY
                                                 ARREARAGE,                       TOTAL                                      PAYMENT
       CREDITOR                ACCOUNT                        RATE   PAYMENT ON
                                                   IF ANY                       PAYMENTS                                   DISBURSING
                               NUMBER                                ARREARAGE
                                                                                                                              AGENT
                                                                     %                                                    Trustee
                                                                                                                          Debtor


   See attachment for additional claims in Class 2.


                                                                 CLASS 3A



                                   UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR

Check one.

      None. If "None" is checked, the rest of this form for Class 3A need not be completed.

     Debtor will make regular payments, including any preconfirmation payments, directly to the following creditors in
   accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):

   Carmax Auto Finance xxxx4980
The claims of these creditors are unimpaired under the plan.


   See attachment for additional claims in Class 3A.


                                                                 CLASS 3B


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED AND PAID IN FULL
                              DURING THE TERM OF THIS PLAN.
Check one.

       None. If "None" is checked, the rest of this form for Class 3B need not be completed.

      Debtor proposes:

         Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
         claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this Plan
         over any contrary amounts listed below.

         (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, the
            dollar amount of secured claims in this Class 3B should be as set forth in the column headed “Secured Claim
            Amount.” For that dollar amount to be binding on the affected parties, either
             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 6                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 7 of 19


             (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and/or
                 avoiding the lien, or

             (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion;
                  the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan
                  includes valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory,
                  nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if any one of those conditions
                  is not satisfied, then the claim will not be bifurcated into a secured part and an unsecured part pursuant to
                  this sub-paragraph.

         (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will be
            treated as a nonpriority unsecured claim in Class 5 below.

                                 LAST 4 DIGITS                         SECURED                          ESTIMATED           ESTIMATED
                                                        CLAIM                           INTEREST
  NAME OF CREDITOR               OF ACCOUNT                             CLAIM                            MONTHLY              TOTAL
                                                        TOTAL                             RATE
                                   NUMBER                              AMOUNT                            PAYMENT            PAYMENTS




   See attachment for additional claims in Class 3B.


                                                                 CLASS 3C


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM
        OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.

Check all that apply.

        None. If "None" is checked, the rest of this form for Class 3C need not be completed.

      Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These claims
       will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over any contrary amounts
       listed below.

                               IMPAIRED CLAIMS PAID THROUGH THE PLAN BY THE TRUSTEE

      NAME OF CREDITOR                     LAST 4           CLAIM TOTAL           INTEREST           ESTIMATED           ESTIMATED
                                          DIGITS OF                                 RATE              MONTHLY            TOTAL
                                          ACCOUNT                                                     PAYMENT            PAYMENTS
                                          NUMBER
Check Into Cash                         xxx6159                      $7,313.00 5.00                            $219.18             $7,890.39
                                                     CURE AND MAINTAIN CLAIMS


      Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
   claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
   payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure
   and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee,
   with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls over any
   contrary amount listed below.



             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 7                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 8 of 19

      NAME OF CREDITOR                     LAST 4           CLAIM TOTAL           INTEREST           ESTIMATED           ESTIMATED
                                          DIGITS OF                                 RATE              MONTHLY            TOTAL
                                          ACCOUNT                                                     PAYMENT            PAYMENTS
                                          NUMBER
                                                                                      Cure of Default
                          LAST 4 DIGITS OF                                              ESTIMATED                              ONGOING
     NAME OF                                      AMOUNT OF                                                ESTIMATED
                             ACCOUNT                                   INTEREST          MONTHLY                               PAYMENT
     CREDITOR                                     ARREARAGE,                                                 TOTAL
                             NUMBER                                      RATE          PAYMENT ON                             DISBURSING
                                                    IF ANY                                                 PAYMENTS
                                                                                       ARREARAGE                                 AGENT

                                                                                                                             Trustee
                                                                                                                             Debtor


   See attachment for additional claims in Class 3C.


                                                                 CLASS 3D


                                       SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

Check one.

       None. If "None" is checked, the rest of this form for Class 3D need not be completed.

      The claims listed below were either:

1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
  vehicle   acquired for the personal use of Debtor, or

2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
  value.

These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a proof
of claim controls over any contrary amount listed below.
                                           LAST 4
                                                                                                     ESTIMATED              ESTIMATED
                                          DIGITS OF                               INTEREST
      NAME OF CREDITOR                                      CLAIM TOTAL                               MONTHLY                 TOTAL
                                          ACCOUNT                                   RATE
                                                                                                      PAYMENT               PAYMENTS
                                          NUMBER




   See attachment for additional claims in Class 3D.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 8                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                              Desc
                                                 Main Document    Page 9 of 19



                                                                  CLASS 4


                            OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                             AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
   Check one.

      None. If “None” is checked, the rest of this form for Class 4 need not be completed.

      Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
     claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
     payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
     cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13
     Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls
     over any contrary amount listed below.

                                                                                      Cure of Default
                          LAST 4 DIGITS OF                                              ESTIMATED                              ONGOING
     NAME OF                                      AMOUNT OF                                                ESTIMATED
                             ACCOUNT                                   INTEREST          MONTHLY                               PAYMENT
     CREDITOR                                     ARREARAGE,                                                 TOTAL
                             NUMBER                                      RATE          PAYMENT ON                             DISBURSING
                                                    IF ANY                                                 PAYMENTS
                                                                                       ARREARAGE                                 AGENT
                                                                                                                             Trustee
                                                                                                                             Debtor


   See attachment for additional claims in Class 4.


                                                                 CLASS 5A

                      NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.


                                            SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
     None. If "None" is checked, the rest of this form for Class 5 need not be completed.


                                                                 CLASS 5B


    Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
will be disbursed by Debtor.

                                                    LAST 4
                                                                                          ESTIMATED
                                                   DIGITS OF         INTEREST                                     ESTIMATED TOTAL
             NAME OF CREDITOR                                                              MONTHLY
                                                   ACCOUNT             RATE                                          PAYMENTS
                                                                                           PAYMENT
                                                   NUMBER




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 9                                   F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                  Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                               Desc
                                                Main Document    Page 10 of 19


                                                                 CLASS 5C

      Other separately classified nonpriority unsecured claims.
                                                    LAST 4
                                                                     AMOUNT TO BE
                                                   DIGITS OF                                 INTEREST           ESTIMATED TOTAL
             NAME OF CREDITOR                                         PAID ON THE
                                                   ACCOUNT                                     RATE           AMOUNT OF PAYMENTS
                                                                         CLAIM
                                                   NUMBER




   See attachment for additional claims in Class 5.


                                                                  CLASS 6


                                                    SURRENDER OF COLLATERAL

   Check one.

      None. If “None” is checked, the rest of this form for Class 6 need not be completed.

      Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor
     requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
     and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
     the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                Description:


    See attachment for additional claims in Class 6.


                                                                  CLASS 7


                                EXECUTORY CONTRACTS AND UNEXPIRED LEASES
   Any executory contracts or unexpired leases not listed below are deemed rejected.

   Check one.

      None. If “None” is checked, the rest of this form for Class 7 need not be completed.

      The executory contracts and unexpired leases listed below are treated as specified (identify the contract or lease at
     issue and the other party(ies) to the contract or lease):


     Creditor Name:

     Description:
                                Rejected                                      Assumed; cure amount (if any): $
                                                                       to be paid over    months



             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 10                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                  Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                               Desc
                                                Main Document    Page 11 of 19

     Creditor Name:

     Description:
                                Rejected                                      Assumed; cure amount (if any): $
                                                                        to be paid over    months

     Payments to be cured within        months of filing of the bankruptcy petition. All cure payments will be
     made through disbursements by the Chapter 13 Trustee.

    See attachment for additional claims in Class 7.


Section III. PLAN SUMMARY



                 CLASS 1a                                                                                              $4,000.00

                 CLASS 1b                                                                                              $5,383.00

                 CLASS 1c                                                                                                   $0.00

                 CLASS 2                                                                                                    $0.00

                 CLASS 3B                                                                                                   $0.00


                 CLASS 3C                                                                                              $7,890.00

                 CLASS 3D                                                                                                   $0.00

                 CLASS 4                                                                                                    $0.00

                 CLASS 5A                                                                                              $1,991.65

                 CLASS 5C                                                                                                   $0.00


                 CLASS 7                                                                                                    $0.00

                 SUB-TOTAL                                                                                            $19,264.65
                 CHAPTER 13 TRUSTEE'S FEE
                 (Estimated 11% unless advised otherwise)                                                              $2,118.96

                 TOTAL PAYMENT                                                                                        $21,384.00

Section IV. NON-STANDARD PLAN PROVISIONS

        None. If “None” is checked, the rest of Section IV need not be completed.

    Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate
    Section IV of this Plan and must check off the “Included” box or boxes in Paragraphs 1.1, 1.2, 1.3 and/or 1.4
    of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these requirements is
    ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory
    Chapter 13 Plan form, or any Plan provision deviating from this form.

    The nonstandard Plan provisions seeking modification of liens and security interests address only those
    liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
    reserved as to any matters not currently known to Debtor.

             A. Debtor’s Intent to File Separate Motion to Value Property Subject to Creditor’s Lien or Avoid Creditor’s Lien
              [11 U.S.C. § 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy
              estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 11                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                  Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                               Desc
                                                Main Document    Page 12 of 19

             B. Debtor’s Intent to File Separate Motion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase
              Security Interest [11 U.S.C. § 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
              nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
              pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the Chapter
              13 Trustee will not pay any claim filed based on that lien as a secured claim.

Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):



   See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f) motion.

        C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien. Debtor proposes to modify the
        following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan will
        serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor
        must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all related exhibits as
        instructed in that form. Note: Not all Judges will grant motions to value and/or avoid liens through this
        Plan. Please consult the specific Judge’s Instructions/Procedures on the court’s website for more
        information.


                        DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

       TO CREDITOR LIENHOLDER/SERVICER


                    Real property collateral (street address and/or legal description or document recording number,
                    including county of recording):

                    (attach page with legal description of property or document recording number as appropriate).

                    Other collateral (add description such as judgment date, date and place of lien recording, book and
                    page number):


                    11 U.S.C. § 522(f) – Debtor seeks avoidance of your lien(s) on the above described collateral effective
                    immediately upon issuance of the order confirming this Plan.

                    11 U.S.C. § 506(a) and (d) – Debtor seeks avoidance of your lien(s) on the above described collateral
                    that will be effective upon the earliest to occur of either payment of the underlying debt determined
                    under nonbankruptcy law or one of the following:



                    (1) discharge under 11 U.S.C. § 1328, or

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 12                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-12887-MW                            Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                                                 Desc
                                                          Main Document    Page 13 of 19


                      (2) Upon completion of all Plan payments.

     Value of collateral: ........................................................................................................................... $
     Liens reducing equity (to which subject lien can attach): $                                              +$              +$              = .. ($            )
     Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)):....................................... ($                                          )

     Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
     and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
     Attachment B, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate Attachment
     B, C and/or D which are also mandatory court forms for modification of each secured claim and lien.)

     Amount of remaining secured claim (negative results should be listed as $-0): ............................. $

     Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).


   See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

    D. Other Non-Standard Plan Provisions (use attachment, if necessary):




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 13                                  F3015-1.01.CHAPTER13.PLAN
Case 8:20-bk-12887-MW   Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45   Desc
                        Main Document    Page 14 of 19
         Case 8:20-bk-12887-MW                  Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                               Desc
                                                Main Document    Page 15 of 19

                              ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                               (11 U.S.C. §§ 506: valuation/lien avoidance by separate motion(s))

   None. If "None" is checked, the rest of this Attachment A need non be completed.


1. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 123 Main
      St.):


2. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 123 Main St.):


3. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 123 Main St.):


4. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 456 Broadway):


5. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 456 Broadway):


6. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 456 Broadway):


7. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 789 Crest Ave.):


8. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 789 Crest Ave.):


9. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 789 Crest Ave.):


(Attach additional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

Executed on (date)


Printed name: M. Erik Clark 188693                      Signature:
   Attorney for Debtor or      Debtor appearing without attorney


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                             Page 15                                  F3015-1.01.CHAPTER13.PLAN
        Case 8:20-bk-12887-MW                      Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                                      Desc
                                                   Main Document    Page 16 of 19



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

100 N. Barranca Street, Suite 250
West Covina, CA 91791


A true and correct copy of the foregoing document entitled (specify): FIRST AMENDED CHAPTER 13 PLAN will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page



2. SERVED BY UNITED STATES MAIL:
On October 26, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

 Honorable Mark Wallace                                  Amrane Cohen                                             Guillermo Torres Cabrera &
 United States Bankruptcy Judge                          Chapter 13 Trustee                                       Angelica M. Cabrera
 411 West Fourth Street, Suite 6135                      770 The City Drive South Suite 8500                      5642 Cynthia Lane
 Santa Ana, CA 92701                                     Orange, CA 92868                                         Cypress, CA 90630



                                                                                       [X] Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 26, 2020             Carmen Barahona
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:20-bk-12887-MW                      Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                                      Desc
                                                   Main Document    Page 17 of 19




SERVED BY UNITED STATES MAIL:

 United States Trustee                                   91 Exrpess Lane                                          Anthem Blue Cross
 Santa Ana Division                                      1690 Bella Regina Way                                    P.O. Box 105557
 411 West Fourth Street, Suite 9041                      Perris, CA 92571-7474                                    Atlanta, GA 30348
 Santa Ana, CA 92701-4593


 Bank of America                                         Bank of America                                          Carmax Auto Finance
 P.O. Box 982238                                         4909 Savarese Circle                                     12800 Tuckahoe Creek Parkway
 El Paso, TX 79998                                       Tampa, FL 33634                                          Richmond, VA 23238



 Cbna                                                    Check Into Cash                                          Coast Pulmonary & Internal Medicine
 50 Northwest Point Road                                 12105 East Carson Street, Suite B                        9940 Talbert, Suite 101
 Elk Grove Village, IL 60007                             Hawaiian Gardens, CA 90716                               Fountain Valley, CA 92708



 Convergent Outsourcing, Inc                             Credit One                                               D2 Management
 800 SW 39th Street                                      P.O. Box 98875                                           P.O. Box 534
 P.O. Box 9004                                           Las Vegas, NV 89193                                      Ridgeland, SC 29936
 Renton, WA 98057


 Department Stores National Bank                         Direct TV                                                First National Bank of Omaha
 for Macy's                                              P.O. Box 78626                                           P.O. Box 2557
 P.O. Box 8228                                           Phoenix, AZ 85062                                        Omaha, NE 68103
 Mason, OH 45040


 Fortiva                                                 Franchise Tax Board                                      Golden StateWater
 P.O. Box 10555                                          P.O. Box 2952                                            c/o Fidelity Creditor Services
 Atlanta, GA 30310                                       Sacramento, CA 95812                                     441 North Varney Street, 2nd Floor
                                                                                                                  Burbank, CA 91502


 Guillermo Cabrera, III                                  HSBC                                                     IC System, Inc.
 5642 Cynthia Lane                                       Attention: Bankruptcy Department                         P.O. Box 64378
 Cypress, CA 90630                                       P.O. Box 5213                                            Saint Paul, MN 55164
                                                         Carol Stream, IL 60197


 Internal Revenue Service                                Irma Martin                                              JC Penney
 P.O. Box 7346                                           216 West 233rd Street                                    P.O. Box 960090
 Philadelphia, PA 19101-7317                             Carson, CA 90745                                         Orlando, FL 32896




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:20-bk-12887-MW                      Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                                      Desc
                                                   Main Document    Page 18 of 19


 Kaiser Permanente                                       Kinecta Federal Credit Union                             Kohl's
 File 50445                                              P.O. Box 10003                                           N56 Ridgewood Drive
 Los Angeles, CA 90074-0445                              Manhattan Beach, CA 90267                                Menomonee Fal, WI 53051



 Linebarger Goggan Blair & Sampson                       Los Angeles County Tax Collector                         LVNV Funding, LLC
 18000 Studebaker Road, Suite 700                        225 North Hill Street                                    P.O. Box 10497
 Cerritos, CA 90703                                      Los Angeles, CA 90012                                    Greenville, SC 29603



 M Leonard & Associates                                  Midland Credit Management, Inc                           Mohela/Department of Education
 14044 Ventura Boulevard, Suite 1                        320 East Big Beaver Road,                                633 Spirit Drive
 Sherman Oaks, CA 91423                                  Suite 300                                                Chesterfield, MO 63005
                                                         Troy, MI 48083


 Oportun, Inc                                            Oportun/Progreso Finance                                 PayPal
 1600 Seaport Boulevard, Suite 250                       3201 Dallas Parkway, Suite 700                           P.O. Box 530975
 Redwood City, CA 94063                                  Frisco, TX 75034                                         Orlando, FL 32896



 Peter S. Lorman, MD                                     Portfolio Recovery Associates, LLC                       Riverside County Transortation
 23600 Telo Avenue, Suite 180                            120 Corporate Boulevard, Suite 100                       c/o Linebarger Goggan Blair & Samps
 Torrance, CA 90505                                      Norfolk, VA 23502                                        18000 Studebaker Road, Suite 700
                                                                                                                  Cerritos, CA 90703


 Santander Consumer USA                                  Sarabjit S. Sandhu, M.D.                                 Sprint
 8585 North Stemmons Fwy                                 3 Corporate Plaza Drive, Suite 140                       P.O. Box 54977
 Dallas, TX 75247                                        Newport Beach, CA 92660                                  Los Angeles, CA 90054



 Suttell & Hammer                                        SYNCB/Care Credit                                        Syncb/Mc
 P.O. Box C-90006                                        Portfolio Recovery Associates, LLC                       P.O. Box 965005
 Bellevue, WA 98009                                      P.O. Box 12914                                           Orlando, FL 32896
                                                         Norfolk, VA 23541


 Syncb/Ntwk                                              Synchrony Bank                                           The Bureaus, Inc
 P.O. Box 965036                                         P.O. Box 965033                                          1717 Central Street
 Orlando, FL 32896                                       Orlando, FL 32896                                        Evanston, IL 60201



 Tjx                                                     Torrance Memorial Medical Center                         Torrance Memorial Physician Network
 P.O. Box 965015                                         23451 Madison Street                                     23326 Hawthorne Boulevard,
 Orlando, FL 32896                                       Torrance, CA 90505                                       Suite 200
                                                                                                                  Torrance, CA 90505



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:20-bk-12887-MW                      Doc 14 Filed 10/26/20 Entered 10/26/20 13:27:45                                      Desc
                                                   Main Document    Page 19 of 19


 TSC R Solutions                                         Universal Accounts                                       USCB America
 c/o Bayside Medical Center                              301 East Colorado Boulevard,                             355 South Grand Avenue, Suite 3200
 2701 Loker Avenue W, Suite 270                          Suite 800                                                Box 306
 Carlsbad, CA 92010                                      Pasadena, CA 91101                                       Los Angeles, CA 90071


 Wayfair
 P.O. Box 182789
 Columbus, OH 43218




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
